Citation Nr: 1213581	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-39 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to medication taken for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently returned to the RO in Denver, Colorado.

In March 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

At the hearing, the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.


FINDINGS OF FACT

The medical evidence supports a causal relationship between the Veteran's diagnosed erectile dysfunction and medication he is taking for his service-connected PTSD.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction is met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Since the Board is granting service connection for erectile dysfunction, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
 
II. Applicable laws and regulations

The Veteran is contending that service connection is warranted for erectile dysfunction. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

III.  Analysis

The Veteran claims that his erectile dysfunction is caused by the medication he takes for symptoms of his service-connected PTSD.

As noted above, in order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The claims file includes evidence of a current diagnosis of erectile dysfunction.  See December 2007 VA examination report, page 3.  In addition, there is evidence of service-connected PTSD.  See February 2008 RO Rating decision, page 3.    The Veteran's PTSD is currently evaluated as 100 percent disabling, and he is receiving medication to treat his symptoms.

As to the third element of a secondary service connection claim, there must be nexus evidence establishing a connection between his service-connected PTSD and his erectile dysfunction.  See Wallin, supra.  

The Veteran contends that his erectile dysfunction is to due to the medication he is taking for his posttraumatic stress disorder.  Specifically, he believes trazodone and paroxetine, both medications taken to treat his PTSD, cause his erectile dysfunction.  See March 2011 Travel Board Hearing, page 4.

There are two opinions in the claims file pertinent to the Veteran's contention.  In December 2007, the Veteran was afforded a VA examination to ascertain whether the Veteran's PTSD medications were indeed causing his erectile dysfunction.  The examiner concluded that the Veteran's antihypertensive medications were perfectly capable of causing his erectile dysfunction.  Although the examiner did not provide an opinion that the medication taken for PTSD caused his erectile dysfunction, he also did not say decisively that the medications did not also cause his erectile dysfunction.

In support of the Veteran's claim is an opinion provided by a VA physician in October 2008.  The VA physician explained that the Veteran's erectile dysfunction may be due to his anti-hypertensive medication or hypertension itself.  The physician also noted that the Veteran was taking antidepressants for PTSD and had a history of depression.  He noted that these different medications have led to sexual dysfunction with decreased libido.  

The Veteran also submitted articles from the Mayo Clinic and Boston Medical Group.  The Mayo Clinic article noted that paroxetine was a type of antidepressant medication most likely to cause sexual side effects.  The Boston Medical Group article noted that according to the International Journal of Impotence Research, the selective serotonin reuptake inhibitor (SSRI) antidepressant paroxetine is proven to cause sexual dysfunction.  The article further noted that roughly 50 percent of men who take paroxetine suffer sexual side effects.

The Veteran testimony and the VA outpatient treatment records show that the Veteran has been treated with trazodone and paroxetine for his PTSD symptoms for several years.  See March 2011 Travel Board hearing, page 4; also see October 2008 VA outpatient treatment record.

Resolving all doubt in the Veteran's favor, the Board finds that all elements under Wallin have been met and secondary service connection for erecticle dysfunction is warranted.  


ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


